TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00088-CR







Albert Porras, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT


NO. B-96-0808-S, HONORABLE DICK ALCALA, JUDGE PRESIDING







PER CURIAM

Appellant Albert Porras was released on bond pending his appeal from a judgment
of conviction for forgery.  The State moves to dismiss the appeal on the ground that appellant has
escaped.  See Tex. R. App. P. 42.4.  An affidavit in support of the motion states that appellant
failed to appear at a hearing on his motion for new trial, that the district court ordered appellant's
bond forfeited and issued a capias for his arrest, and that appellant has not returned.  Under the
circumstances, dismissal is appropriate.  See Porras v. State, 966 S.W.2d 764, 765 (Tex.
App.--Amarillo 1998, no pet.).





The State's motion to dismiss is granted.  The appeal is dismissed.


Before Justices Jones, Yeakel and Patterson

Dismissed on State's Motion

Filed:   March 23, 2000

Do Not Publish